                                                                    Case 2:17-cv-01106-GMN-PAL Document 46 Filed 11/05/18 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6          natalie.winslow@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8                                 UNITED STATES DISTRICT COURT
                                                             9                                         DISTRICT OF NEVADA
                                                            10
                                                                 BANK OF AMERICA, N.A.,                                Case No.:      2:17-cv-01106-GMN-PAL
                                                            11
                                                                                                Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   vs.
                      LAS VEGAS, NEVADA 89134




                                                            13   SALV LLC, KEVIN MONINGER, AMELITA                     ORDER   GRANTING   MOTION   TO
AKERMAN LLP




                                                                 MONINGER, VILLA DEL ORO OWNERS                        ENLARGE TIME FOR SERVICE AND
                                                            14   ASSOCIATION,       ASSET    RECOVERY                  FOR LEAVE TO SERVE SALV LLC BY
                                                                 SERVICES,      DOE  INDIVIDUALS   I-X,                PUBLICATION
                                                            15   inclusive, and ROE CORPORATIONS I-X,
                                                                 inclusive,
                                                            16
                                                                                                Defendants.
                                                            17

                                                            18            Bank of America, N.A. submits the following proposed order granting Bank of America's

                                                            19   motion enlarging the time for service and authorizing service of the summons and complaint on

                                                            20   defendant Salv LLC by publication. See ECF No. 45.

                                                            21            Bank of America filed its motion to enlarge time for service and for leave to serve Salv LLC

                                                            22   by publication on October 30, 2018. ECF No. 43-44. The court, having read Bank of America's

                                                            23   motion and being fully apprised of the matter, orders as follows:

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 46888077;1
                                                                    Case 2:17-cv-01106-GMN-PAL Document 46 Filed 11/05/18 Page 2 of 2




                                                             1            The court finds good cause exists to enlarge the time for Bank of America to serve Salv, and

                                                             2   to allow Bank of America to serve Salv by publication, for the reasons stated in Bank of America's

                                                             3   motion. ECF No. 43-44. Accordingly, the court grants Bank of America's request to serve Salv by

                                                             4   publication, and to enlarge the time for Bank of America to serve Salv by publication. Bank of

                                                             5   America shall have 60 days after entry of this order to effectuate service on Salv by publication.

                                                             6   Service by publication shall be made in Nevada Legal News, published in the state of Nevada, for a

                                                             7   period of four weeks, and at least once a week during said time.

                                                             8            IT IS SO ORDERED.
                                                             9                                                _____________________________________            _
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                            10
                                                                                                                      November 7,
                                                                                                              DATED:__________    2018
                                                                                                                               _____________________
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                              Respectfully Submitted by:
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                                                              AKERMAN LLP
AKERMAN LLP




                                                            14
                                                                                                              /s/ Natalie L. Winslow, Esq.
                                                            15
                                                                                                              ARIEL E. STERN, ESQ.
                                                            16                                                Nevada Bar No. 8276
                                                                                                              NATALIE L. WINSLOW, ESQ.
                                                            17                                                Nevada Bar No. 12125
                                                                                                              1635 Village Center Circle, Suite 200
                                                            18                                                Las Vegas, Nevada 89134
                                                            19
                                                                                                              Attorneys for Bank of America, N.A.
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 46888077;1
